DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 14 December 2021 has been entered in full.  Claims 7, 8, and 16 are amended.  Claims 1, 2, 11, 13-15, and 17 are cancelled.
Claims 3-10, 12, 16, and 18-20 are under consideration in the instant application.

Drawings
The replacement drawings were received on 14 December 2021.  These drawings are acceptable.

Withdrawn Objections and/or Rejections
1.	Applicant's response to the Sequence Listing Requirements under 37 CFR §1.821 (14 December 2021) has been considered and is found persuasive. Therefore, the requirements set forth in the Non-Final Rejection of 15 September 2021 are withdrawn.
2.	The objections to the specification as set forth at page 4 of the previous Office Action of 15 September 2021 are withdrawn in view of the amended specification and submission of a color drawing petition (14 December 2021).
3.	The objections to claims 7, 8, 16, and 20 as set forth at pages 4-5 of the previous Office Action of 15 September 2021 are withdrawn in view of the amended claims (14 December 2021).
withdrawn in view of the amended claims (14 December 2021).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on 02 February 2022.
The application has been amended as follows:

Claim 3.  A fusion peptide, in which a peptide consisting of the amino acid sequence of SEQ ID NO: 1 or SEQ D NO: 2 is linked to the 


Claim 10.  A pharmaceutical composition comprising as an active ingredient:
	
	a fusion peptide, in which a peptide consisting of the amino acid sequence of SEQ ID NO: 1 or SEQ D NO: 2 is linked to the C-terminus of a cell-penetrating peptide; and 
	a pharmaceutically acceptable carrier.

10, wherein the fusion peptide consists of the amino acid sequence of SEQ ID NO: 3 or SEQ ID NO: 4.


Claim 16.  A method for treating a Toll-like receptor (TLR) pathway-mediated disease, comprising:
	administering to an individual in need thereof, 
	
	a fusion peptide in which a peptide consisting of the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 is linked to the C-terminus of a cell-penetrating peptide, 
	wherein the TLR pathway-mediated disease is an autoimmune disease, an inflammatory disease, or a degenerative neurological disease.




In claim 20, line 2, delete the word “neurodegenerative” and insert –degenerative neurological—



In claim 20, line 5, after the phrase “primary lateral sclerosis,” insert –and—




Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Couture et al.  J Biol Chem 287(29): 24641-24648, 2012 (teach TLR inhibitory peptides comprising cell permeating Drosophila Antennapedia homeodomain sequence (RQIKIWFQNRRMKWKK); see page 24642, “design and synthesis of peptides”; Table 1); do not teach a fusion peptide consisting of the amino acid sequences of SEQ ID NOs: 1-4 of the instant application))


Derossi et al.  J Biol Chem 269(14): 10444-10450, 1994 (teach that sixteen amino acids (RQIKIWFQNRRMKWKK)) within the third domain of Drosophila Antennapedia homeodomain are internalized by cells (abstract; Figure 2: page 10447, Discussion))
Drosophila Antennapedia homeodomain sequence (RQIKIWFQNRRMKWKK) (page 7, [0079]; page 5, Table I); teach fusion proteins that inhibit TLR4 (abstract; page 10); do not teach a fusion peptide consisting of the amino acid sequences of SEQ ID NOs: 1-4 of the instant application)


Toshchakov et al. J Immunol 186: 4819-4827, 2011 (teach TLR4 TIR-derived decoy peptides fused to Drosophila Antennapedia homeodomain sequence (RQIKIWFQNRRMKWKK); see page 4820, “peptide design and synthesis”; Table I); do not teach a fusion peptide consisting of the amino acid sequences of SEQ ID NOs: 1-4 of the instant application)

Conclusion
Claims 3-10, 12, 16, and 18-20 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BEB
Art Unit 1647
02 February 2022
/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647